Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                             CENTRAL DISTRICT OF CALIFORNIA
13
        Chris Langer,                            Case No.
14
                  Plaintiff,
15                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
16                                               Of: American’s With Disabilities
        MM Esperanza 2, LLC, a                   Act; Unruh Civil Rights Act
17      California Limited Liability
        Company;
18      Gourmet Green Room, Inc., a
        California Non-Profit Corporation;
19      and Does 1-10,
20                Defendants.
21
22          Plaintiff Chris Langer complains of MM Esperanza 2, LLC, a California
23    Limited Liability Company; Gourmet Green Room, Inc., a California Non-
24    Profit Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
25
26      PARTIES:
27      1. Plaintiff is a California resident with physical disabilities. He is a
28    paraplegic who cannot walk and who uses a wheelchair for mobility. He has a


                                             1

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 2 of 8 Page ID #:2




 1    specially equipped van with a ramp that deploys out of the passenger side of
 2    his van and he has a Disabled Person Parking Placard issued to him by the State
 3    of California.
 4      2. Defendant MM Esperanza 2, LLC owned the real property located at or
 5    about 1500 Esperanza Street, Los Angeles, California, in April 2019.
 6      3. Defendant MM Esperanza 2, LLC owns the real property located at or
 7    about 1500 Esperanza Street, Los Angeles, California, currently.
 8      4. Defendant Gourmet Green Room, Inc. owned Project Cannabis located
 9    at or about 1500 Esperanza Street, Los Angeles, California, in April 2019.
10      5. Defendant Gourmet Green Room, Inc. owns Project Cannabis located
11    at or about 1500 Esperanza Street, Los Angeles, California, currently.
12      6. Plaintiff does not know the true names of Defendants, their business
13    capacities, their ownership connection to the property and business, or their
14    relative responsibilities in causing the access violations herein complained of,
15    and alleges a joint venture and common enterprise by all such Defendants.
16    Plaintiff is informed and believes that each of the Defendants herein,
17    including Does 1 through 10, inclusive, is responsible in some capacity for the
18    events herein alleged, or is a necessary party for obtaining appropriate relief.
19    Plaintiff will seek leave to amend when the true names, capacities,
20    connections, and responsibilities of the Defendants and Does 1 through 10,
21    inclusive, are ascertained.
22
23      JURISDICTION & VENUE:
24      7. The Court has subject matter jurisdiction over the action pursuant to 28
25    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27      8. Pursuant to supplemental jurisdiction, an attendant and related cause
28    of action, arising from the same nucleus of operative facts and arising out of


                                             2

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 3 of 8 Page ID #:3




 1    the same transactions, is also brought under California’s Unruh Civil Rights
 2    Act, which act expressly incorporates the Americans with Disabilities Act.
 3        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4    founded on the fact that the real property which is the subject of this action is
 5    located in this district and that Plaintiff's cause of action arose in this district.
 6
 7        FACTUAL ALLEGATIONS:
 8        10. Plaintiff went to Project Cannabis in April 2019 with the intention to
 9    avail himself of its goods or services and to assess the business for compliance
10    with the disability access laws.
11        11. Project Cannabis is a facility open to the public, a place of public
12    accommodation, and a business establishment.
13        12. Paths of travel are one of the facilities, privileges, and advantages
14    offered by Defendants to patrons of Project Cannabis.
15        13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
16    provide paths of travel in conformance with the ADA Standards. 1
17        14. Currently, the defendants do not provide path of travels in conformance
18    with the ADA Standards.
19        15. Parking spaces are one of the facilities, privileges, and advantages
20    offered by Defendants to patrons of Project Cannabis.
21        16. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
22    provide accessible parking spaces in conformance with the ADA Standards.
23        17. Currently, the defendants do not provide parking spaces in
24    conformance with the ADA Standards. 2
25
26    1
        For example, there were steps at the entrance of Project Cannabis. There was no ramp for wheelchair users.
      On information and belief there are other issues with the paths of travel that render them non-compliant.
27    Those issues will be fleshed out in discovery and inspections. The plaintiff seeks to have accessible paths of
      travel.
28    2
        For example, the parking space marked and reserved for persons with disabilities is located furthest way
      from the entrance of Project Cannabis. On information and belief there are other issues with the parking that


                                                            3

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 4 of 8 Page ID #:4




 1       18. Plaintiff personally encountered the barriers.
 2       19. By failing to provide accessible facilities, the defendants denied the
 3    plaintiff full and equal access.
 4       20. The lack of accessible facilities created difficulty and discomfort for the
 5    Plaintiff.
 6       21. The defendants have failed to maintain in working and useable
 7    conditions those features required to provide ready access to persons with
 8    disabilities.
 9       22. The barriers identified above are easily removed without much
10    difficulty or expense. They are the types of barriers identified by the
11    Department of Justice as presumably readily achievable to remove and, in fact,
12    these barriers are readily achievable to remove. Moreover, there are numerous
13    alternative accommodations that could be made to provide a greater level of
14    access if complete removal were not achievable.
15       23. Plaintiff will return to Project Cannabis to avail himself of goods or
16    services and to determine compliance with the disability access laws once it is
17    represented to him that Project Cannabis and its facilities are accessible.
18    Plaintiff is currently deterred from doing so because of his knowledge of the
19    existing barriers and his uncertainty about the existence of yet other barriers
20    on the site. If the barriers are not removed, the plaintiff will face unlawful and
21    discriminatory barriers again.
22       24. Given the obvious and blatant nature of the barriers and violations
23    alleged herein, the plaintiff alleges, on information and belief, that there are
24    other violations and barriers on the site that relate to his disability. Plaintiff will
25    amend the complaint, to provide proper notice regarding the scope of this
26    lawsuit, once he conducts a site inspection. However, please be on notice that
27
28    renders it non-compliant. Those issues will be fleshed out in discovery and inspections. The plaintiff seeks
      to have accessible parking.


                                                           4

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 5 of 8 Page ID #:5




 1    the plaintiff seeks to have all barriers related to his disability remedied. See
 2    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3    encounters one barrier at a site, he can sue to have all barriers that relate to his
 4    disability removed regardless of whether he personally encountered them).
 5
 6    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8    Defendants.) (42 U.S.C. section 12101, et seq.)
 9      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10    again herein, the allegations contained in all prior paragraphs of this
11    complaint.
12      26. Under the ADA, it is an act of discrimination to fail to ensure that the
13    privileges, advantages, accommodations, facilities, goods and services of any
14    place of public accommodation is offered on a full and equal basis by anyone
15    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16    § 12182(a). Discrimination is defined, inter alia, as follows:
17             a. A failure to make reasonable modifications in policies, practices,
18                 or procedures, when such modifications are necessary to afford
19                 goods,     services,   facilities,   privileges,    advantages,     or
20                 accommodations to individuals with disabilities, unless the
21                 accommodation would work a fundamental alteration of those
22                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23             b. A failure to remove architectural barriers where such removal is
24                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                 defined by reference to the ADA Standards.
26             c. A failure to make alterations in such a manner that, to the
27                 maximum extent feasible, the altered portions of the facility are
28                 readily accessible to and usable by individuals with disabilities,


                                               5

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 6 of 8 Page ID #:6




 1                 including individuals who use wheelchairs or to ensure that, to the
 2                 maximum extent feasible, the path of travel to the altered area and
 3                 the bathrooms, telephones, and drinking fountains serving the
 4                 altered area, are readily accessible to and usable by individuals
 5                 with disabilities. 42 U.S.C. § 12183(a)(2).
 6      27. When a business provides paths of travel for its customers, it must
 7    provide accessible paths of travel in compliance with the ADA Standards.
 8      28. Here, the lack of accessible paths of travel is a violation of the law.
 9      29. When a business provides parking for its customers, it must provide
10    accessible parking in compliance with the ADA Standards.
11      30. Here, the lack of accessible parking is a violation of the law.
12      31. The Safe Harbor provisions of the 2010 Standards are not applicable
13    here because the conditions challenged in this lawsuit do not comply with the
14    1991 Standards.
15      32. A public accommodation must maintain in operable working condition
16    those features of its facilities and equipment that are required to be readily
17    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18      33. Here, the failure to ensure that the accessible facilities were available
19    and ready to be used by the plaintiff is a violation of the law.
20
21    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23    Code § 51-53.)
24      34. Plaintiff repleads and incorporates by reference, as if fully set forth
25    again herein, the allegations contained in all prior paragraphs of this
26    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27    that persons with disabilities are entitled to full and equal accommodations,
28    advantages, facilities, privileges, or services in all business establishment of


                                               6

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 7 of 8 Page ID #:7




 1    every kind whatsoever within the jurisdiction of the State of California. Cal.
 2    Civ. Code §51(b).
 3       35. The Unruh Act provides that a violation of the ADA is a violation of the
 4    Unruh Act. Cal. Civ. Code, § 51(f).
 5       36. Defendants’ acts and omissions, as herein alleged, have violated the
 6    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7    rights to full and equal use of the accommodations, advantages, facilities,
 8    privileges, or services offered.
 9       37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10    discomfort or embarrassment for the plaintiff, the defendants are also each
11    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12    (c).)
13
14              PRAYER:
15              Wherefore, Plaintiff prays that this Court award damages and provide
16    relief as follows:
17            1. For injunctive relief, compelling Defendants to comply with the
18    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19    plaintiff is not invoking section 55 of the California Civil Code and is not
20    seeking injunctive relief under the Disabled Persons Act at all.
21            2. Damages under the Unruh Civil Rights Act, which provides for actual
22    damages and a statutory minimum of $4,000 for each offense.
23
24
25
26
27
28


                                               7

      Complaint
Case 2:19-cv-03846-DSF-AGR Document 1 Filed 05/03/19 Page 8 of 8 Page ID #:8




 1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
      Dated: April 30, 2019           CENTER FOR DISABILITY ACCESS
 4
 5
                                      By:
 6
 7                                    ____________________________________
 8                                           Russell Handy, Esq.
                                             Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

      Complaint
